Exhibit 10.1
 
FUNDING AGREEMENT
 
This Funding Agreement (this “Agreement”), dated as of December 18, 2013, is by
and among Wound Management Technologies, Inc., a Texas corporation (the
“Company”), and each of the persons and entities listed on the signature page
hereto under the heading “Investors” (each, an “Investor” and collectively, the
“Investors”).  The Company and each Investor are sometimes each referred to
herein as a “Party” and collectively, as the “Parties”.
 
WITNESSETH:
 
WHEREAS, the Company is in need of additional funding, and the Investors have
agreed to provide such funding, on the terms and conditions set forth below in
this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereby mutually covenant and agree as follows:
 
1. Funding Obligations.  Each Investor, severally and not jointly, hereby agrees
to purchase (or to cause an affiliate of such Investor to purchase) from the
Company, and the Company hereby agrees to sell to such Investor (or its
affiliate, if applicable), shares of Series C Convertible Preferred Stock, par
value $10.00 per share, of the Company (the “Series C Preferred Stock”), from
the Company, at a purchase price of $70.00 per share, on or prior to the
following dates:
 
Investor
 
Number of Shares
To Be Purchased
   
Aggregate
Purchase Price
 
Purchase
Deadline
Ed Rahn
    1,429     $ 100,000  
December 30, 2013
Gee Vanderbur
    2,857     $ 200,000  
December 30, 2013
Kate McKnight
    714     $ 50,000  
December 30, 2013
Jim Stuckert
    14,286     $ 1,000,000  
January 10, 2014
Denny Howell
    7,143     $ 500,000  
January 10, 2014
THS, Inc.
    2,858     $ 200,000  
February 28, 2014
Undiscovered Equities, Inc.     3,571     $ 250,000  
February 28, 2014
Kate McKnight
    1,429     $ 100,000  
February 28, 2014

 
In order to effect such purchases, at the time of purchase each Investor shall
execute and deliver to the Company a fully-completed Subscription Agreement for
Shares of Series C Convertible Preferred Stock, the form of which is attached
hereto as Exhibit A (the “Subscription Agreement”) together with the aggregate
purchase price for the shares of Series C Preferred Stock purchased.  The
failure of any Investor to make the investment provided above shall not excuse
the obligations of any other Investor hereunder.  Upon receipt of a
fully-completed and executed Subscription Agreement, the Company will execute
and deliver to such subscribing Investor a fully-executed Subscription Agreement
for such investment, together with a stock certificate evidencing the shares of
Series C Preferred Stock purchased by such Investor under such Subscription
Agreement.  The rights and preferences of the Series C Preferred Stock are set
forth in the Certificate of Designations, Number, Voting Power, Preferences and
Rights of Series C Convertible Preferred Stock of the Company, a copy of which
is attached as Exhibit A to the Subscription Agreement.
 
2. Miscellaneous.
 
(a) This Agreement shall inure for the benefit of the Parties and their
respective legal representatives, successors, and assigns, and shall not inure
to the benefit of any other person or entity; it being the intention of the
Parties that no person or entity shall be deemed a third party beneficiary of
this Agreement.
 
(b) THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN AND SHALL BE INTERPRETED,
CONSTRUED, AND ENFORCED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS.
 
(c) Neither this Agreement nor the rights of obligations of any Party under this
Agreement may be assigned by any Party without the prior written consent of all
of the other Parties.
 
(d) In the event any Party shall resort to legal action to enforce the terms and
provisions of this Agreement, the prevailing Party may recover from the
non-prevailing Party the costs of such action including, without limitation,
reasonable attorneys’ fees.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) In the event any provision of this Agreement is held to be unenforceable for
any reason, such provision shall be severable from this Agreement if it is
capable of being identified with and apportioned to reciprocal consideration or
to the extent that it is a provision that is not essential and the absence of
which would not have prevented the parties from entering into this
Agreement.  The unenforceability of a provision that has been performed shall
not be grounds for invalidation of this Agreement under circumstances in which
the true controversy between the parties does not involve such provision.
 
(f) This Agreement supersedes all previous contracts, agreements and
understandings among the Parties concerning the subject matter hereof, and
constitutes the entire agreement among the Parties with respect to the subject
matter hereof.  No oral statements or prior written material not specifically
incorporated herein shall be of any force and effect, and no changes in or
additions to this Agreement shall be recognized unless incorporated herein by
amendment, such amendment(s) to become effective on the date(s) stipulated
therein.
 
(g) The provisions of this Agreement may not be amended, modified or
supplemented without the prior written consent of all Parties.
 
(h) This Agreement may be executed in any number of counterparts, each of which
will be taken to be an original; but such counterparts will together constitute
one document.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.
 

 
WOUND MANAGEMENT TECHNOLOGIES, INC.
 
By:_______________________________________
      Robert H. Lutz, Jr.,
      Chief Executive Officer
 
INVESTORS:
/s/ Ed Rahn
Ed Rahn
 
/s/ Gene Vanderbur
Gene Vanderbur
 
/s/ Kate McKnight
Kate McKnight
 
/s/ Jim Stuckert
Jim Stuckert
 
/s/ Denny Howell
Denny Howell
 
THS, INC.
 
By:  /s/ Robert Taylor
        Robert Taylor, President
 
 
UNDISCOVERED EQUITIES, INC.
 
By:  /s/ Kevin McKnight
        Kevin McKnight, President

 
 
 
2

--------------------------------------------------------------------------------

 


 
 


 
EXHIBIT A
 


 
Subscription Agreement for Shares of Series C Convertible Preferred Stock
 
[See attached document]
 
3

--------------------------------------------------------------------------------